Citation Nr: 0404029	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active duty from February 22, 1973 to 
September 30, 1975, and active duty for training from April 
25, 1987 to May 9, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Within the referenced decision, the RO 
denied the veteran's claim seeking entitlement to service 
connection for a left knee disorder.  The notice of 
disagreement with this decision was received in August 1990.  
A statement of the case was issued in October 1990.  The 
veteran's substantive appeal was received in February 1991.  
In April 1992 the veteran, accompanied by his accredited 
representative, appeared and presented testimony at a hearing 
on appeal before a Member of the Board in Washington, DC.  
The Board remanded the case in August 1992 and in October 
1995.

On January 17, 1997, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("the Court").  In an August 1998 joint 
motion to the Court, the parties (the appellant and the VA 
Secretary) requested that the January 1997 Board decision be 
vacated with respect to the decision to deny entitlement to 
service connection for a left knee disability and the matter 
remanded back to the Board for readjudication.  By Order 
dated in August 1998, the Court granted the joint motion for 
remand and vacated that part of the Board's decision that 
denied service connection for a left knee disorder.

Upon reviewing the evidentiary record, the Board requested an 
opinion from a medical expert with the Veterans Health 
Administration (VHA).  The opinion of the VHA was received in 
March 1999.  The opinion was referred to the veteran's 
representative, and additional written argument was submitted 
to the Board in March 1999.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993).

On May 24, 1999, the Board again entered a decision denying 
the veteran's claim of entitlement to service connection for 
a left knee disorder.  The veteran again appealed the Board's 
decision to the Court.  The Court then entered an Order in 
April 2001, which vacated the Board's May 1999 decision as to 
the issue of entitlement to service connection for a left 
knee disorder.  By way of the same Court Order, such matter 
was remanded to the Board for readjudication, in addition to 
consideration in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(November 9, 2000) (hereinafter "VCAA").

In October 2001 the veteran was provided with an additional 
personal hearing before the undersigned Member of the Board 
as the Member who presided over his April 1992 hearing is no 
longer at the Board.  See 38 C.F.R. § 20.707 ( the Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claim.) 

On December 17, 2002, the Board again entered a decision 
denying the veteran's claim of entitlement to service 
connection for a left knee disorder.  The veteran again 
appealed the Board's decision to the Court.  The Court then 
entered an Order in June 2003, which vacated the Board's 
December 2002 decision as to the issue of entitlement to 
service connection for a left knee disorder.  By way of the 
same Court Order, such matter was remanded to the Board for 
compliance with directives of the Order.

In August 2003 the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of this appeal.  The 
attorney-representative responded in October 2003 by 
submitting a request that the Board comply with 38 U.S.C.A. 
§ 5103(a) (West 2002).  This submission has been associated 
with the claims file.


REMAND

As discussed above, the Court remanded the matter of 
entitlement to service connection for left knee disability 
for additional consideration of the claim, in light of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, and more 
specifically 38 U.S.C.A. § 5103(a) as amended by the VCAA and 
38 C.F.R. § 3.159(b) as amended by 66 Fed. Reg. 45,630, 
45,630 (August 29, 2001).

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).

In the instant case, the Board did in fact address the VCAA 
in its December 2002 decision.  The Board determined that the 
duty to notify the veteran with respect to the type of 
evidence needed to substantiate his claim for service 
connection for left knee disability had been satisfied by 
virtue of the RO's issued rating decision, statement of the 
case, supplemental statements of the case, as well as the 
Board's subsequent remands.  Despite the Board's finding that 
the veteran received proper notification of evidence needed 
to substantiate his claim, such matter has nevertheless been 
remanded because the Board failed to properly find or 
communicate that these same documents identified specific 
types of evidence needed for a claim for service connection 
for left knee disability on a direct basis.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).

It has also been determined that the RO, and in turn in the 
Board, likewise failed to adequately inform the veteran as to 
what portion of evidence, if any, he was to submit, and which 
portion of the evidence, if any, VA would obtain in order to 
substantiate his claim for service connection for low back 
disability.  Pursuant to the Court's decision in Quartuccio 
v. Principi, failure to comply with this duty is remandable 
error.  Quartucio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Finally, pursuant to authority granted by 38 C.F.R. § 19.9(a) 
(2002), the Board previously undertook additional development 
with respect to the veteran's claim of entitlement to service 
connection for a left knee disorder.  Such development 
included a request for the veteran's VA outpatient treatment 
records from the Washington, DC, VA Medical Center for the 
most recent treatment of the veteran's left knee.  In August 
2002, the Board received relevant outpatient treatment 
records dated from November 2001 through the present.  In 
October, April, May, and August 2002, the Board also received 
additional evidence which was submitted by the veteran's 
accredited representative.  More recently, however, the 
United States Court of Appeals for the Federal Circuit has 
held that the provisions of 38 C.F.R. § 19.9(a) are invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, they allow the Board to consider 
additional evidence without having to remand the case for 
initial consideration by the originating agency and without 
having to obtain a waiver from the appellant.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305, 7316 (Fed. Cir., May 1, 2003).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran and 
his attorney-representative a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 with respect to his claim 
seeking entitlement to service 
connection for left knee disability.  
The letter should specifically request 
that the veteran submit any medical 
evidence he may have in his possession 
or that he is able to obtain, which 
shows that his left knee disability was 
incurred in or aggravated by active 
service and/or active duty for 
training.  The RO should also inform 
the veteran as to what portion of 
evidence, if any, he is to submit, and 
which portion of the evidence, if any, 
VA will obtain in order to substantiate 
his claim for service connection for 
left knee disability.  

2.  Thereafter, the RO should undertake 
appropriate development to obtain any 
pertinent evidence and information 
identified, but not provided by the 
veteran.  In any event, the RO should 
obtain copies of any outstanding 
records pertaining to recent treatment 
of the veteran's left knee at the 
Washington, DC VA Medical Center.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  When all indicated record 
development has been completed, to 
include consideration of whether 
further VA examination is warranted, 
the RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his attorney-representative should be 
furnished a supplemental statement of 
the case and provided the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




